 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      HENDRIK BLOCK,                                    Case No. 1:20-cv-00096-NONE-BAM
10
                         Plaintiff,                     ORDER GRANTING STIPULATION TO
11                                                      EXTEND DEFENDANT VILLAGIO
             v.                                         SHOPPING CENTER, LLC’S DEADLINE
12                                                      TO RESPOND TO COMPLAINT
      BARNES & NOBLE BOOKSELLERS,
13    INC., et al.,                                     (Doc. No. 11)

14                       Defendants.

15
            Currently before the Court is a stipulation to extend the time for Defendant Villagio
16
     Shopping Center, LLC (“Villagio”) to respond to the complaint. (Doc. No. 11.)
17
            Local Rule 144(a) provides that “an initial stipulation extending time for no more than
18
     twenty-eight (28) days to respond to a complaint . . . may be filed without approval of the Court if
19
     the stipulation is signed on behalf of all parties who have appeared in the action and are affected
20
     by the stipulation.” Stipulations extending time to respond to a complaint or counterclaim for
21
     more than twenty-eight (28) days must be approved by the Court. L.R. 144(a).
22
            Here, the parties’ stipulation represents that the parties have agreed to extend Villagio’s
23
     time to respond to the complaint to April 8, 2020, and that no order is required because the
24
     extension does not exceed twenty-eight days. However, according to the stipulation and the
25
     proofs of service filed by Plaintiff, Villagio was served by substituted service pursuant to state
26
     law on January 23, 2020. (Doc. Nos. 7, 11.) Thus, it appears that Villagio’s response to the
27
     complaint was due on or about February 24, 2020. See Fed. R. Civ. P. 4(h)(1)(A), 6(a)(1)(C),
28
                                                        1
 1   12(a); Cal. Code Civ. P. 415.20. As the extension sought exceeds twenty-eight days, Court

 2   approval is required. L.R. 144(a). The parties additionally filed their stipulation for an extension

 3   of time on March 23, 2020, after the deadline for Villagio’s response had lapsed. See Local Rule

 4   144(d) (“Requests for Court-approved extensions brought on the required filing date for the

 5   pleading or other document are looked upon with disfavor.”) Nonetheless, based upon the

 6   parties’ consent to the amended deadlines, and in the interest of justice, the Court finds that the

 7   parties’ request is warranted and no prejudice will result.

 8          Accordingly, IT IS HEREBY ORDERED that Villagio Shopping Center, LLC’s response

 9   to the complaint shall be filed and served on or before April 8, 2020.

10
     IT IS SO ORDERED.
11

12      Dated:     March 24, 2020                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
